Citation Nr: 1338804	
Decision Date: 11/25/13    Archive Date: 12/06/13

DOCKET NO.  07-07 183	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD) for accrued benefits purposes. 

2.  Entitlement to service connection for a leg disability for accrued benefits purposes. 

3.  Entitlement to service connection for a kidney disability for accrued benefits purposes. 

4.  Entitlement to service connection for a back disability for accrued benefits purposes. 

5.  Entitlement to service connection for a lung disability for accrued benefits purposes. 

6.  Entitlement to service connection for skin tags for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The appellant and Mr. L.T.


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran had active military service from December 1969 to July 1971, which included service in the Republic of Vietnam.  He also served in the Navy Reserve from January 1969 to November 1969.  The Veteran died in May 2004.  The appellant is his widow. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied service connection for accrued benefits purposes for PTSD, exposure to mustard gas, a bilateral leg condition, a kidney condition, a heart condition, a back condition, a lung condition, and skin tags.  The RO also denied service connection for the cause of the Veteran's death.

In November 2008, the appellant testified at a video conference hearing before the undersigned Veterans Law Judge, at which time she withdrew the issue of service connection for exposure to mustard gas.  A transcript of the hearing is associated with the claims folder.  

In June 2009, the Board remanded the case for additional development.  

In March 2012, the Waco, Texas RO granted service connection for coronary artery disease for accrued benefits purposes.  Therefore, because the appellant was granted the full benefits she sought, and has not filed a notice of disagreement regarding her assigned effective dates or ratings, this claim is no longer on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Service connection for the cause of the Veteran's death was also granted.

Jurisdiction of this case was subsequently transferred to the Louisville, Kentucky RO.

The issue of entitlement to service connection for PTSD is addressed in the remand that follows the decision below.


FINDINGS OF FACT

1.  The Veteran died in May 2004.  The appellant is his surviving spouse.

2.  At the time of the Veteran's death, there were pending claims for service connection for skin tags, a lung disability, a kidney disability, a back disability, and a leg disability.

3.  The Veteran served in the Republic of the Vietnam during the Vietnam era, and is presumed to have been exposed to herbicide agents.

4.  Skin tags were not shown in service and until many years thereafter and have not been found by competent and credible evidence to be associated with such service, including the Veteran's conceded in-service exposure to herbicides.

5.  There is no competent evidence that the Veteran had a lung disability.

6.  Leg, kidney, and back disabilities were not related to the Veteran's military service. 


CONCLUSIONS OF LAW

1.  For the purpose of accrued benefits, the Veteran did not have skin tags that were the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 5121 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.1000 (2013).

2.  For the purpose of accrued benefits, the Veteran did not have a lung disability that was the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 5121 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.1000 (2013).

3.  For the purpose of accrued benefits, the Veteran did not have a leg disability that was the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 5121 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.1000 (2013).

4.  For the purpose of accrued benefits, the Veteran did not have a kidney disability that was the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 5121 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.1000 (2013).

5.  For the purpose of accrued benefits, the Veteran did not have a back disability that was the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 5121 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.1000 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  

VA is required to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim. These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, the appellant filed an application for dependency and indemnity compensation (DIC) benefits, including for accrued benefits, in August 2004.  In August 2009, the RO sent the appellant a letter that, among other things, informed her of the requirements to establish entitlement to accrued benefits.  The letter advised the appellant of the information already in VA's possession and the evidence that VA would obtain on her behalf, as well as of the evidence that she was responsible for providing to VA, to include any records not in the possession of a Federal agency.  The letter also contained the notice elements required by Dingess for how VA determines disability ratings and effective dates.  The Board acknowledges that the letter was furnished to the appellant after the RO's initial adjudication of her appeal.  This timing defect was cured, however, by the RO's subsequent readjudication of the appellant's appeal and issuance of a May 2013 supplemental statement of the case (SSOC).

Regarding the duty to assist, the Board also finds that VA has fulfilled its obligation to assist the appellant.  VA has obtained service treatment records (STRs) and VA treatment records.  Records from multiple private treatment providers were already associated with the claims file at the time of the Veteran's death.  VA has also provided her the opportunity to give testimony before the Board.

Accordingly, the Board finds that all available evidence pertaining to the appellant's claims has been obtained, at least to the extent allowed when adjudicating an accrued benefits claim.  (In claims for accrued benefits, only the evidence that is of record at the time of the Veteran's death is considered, with the exception of any evidence necessary to complete the application, and certain other records, including VA or service records that have not been associated with the file because such records are considered constructively to be a part of the record at the time of death.  See Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993); 38 C.F.R. § 3.1000(d)(4) (2013).)  The appellant has not identified any outstanding VA or available service records pertinent to the skin tag, back, leg, lung, or kidney claims.

Regarding the duty to assist, because the outcome of the accrued benefits claims must based on evidence in the file at date of death, VA has no obligation to seek a medical opinion in connection with the appellant's claims of service connection for accrued benefits purposes because newly obtained evidence cannot be used in adjudicating a claim for accrued benefits under 38 U.S.C.A. § 5121(a) and 38 C.F.R. § 3.1000(a).

II.  Accrued Benefits

Accrued benefits are periodic monetary benefits (other than insurance and servicemen's indemnity) to which an individual was entitled at death under existing ratings or decisions and under laws administered by the VA Secretary, or those based on evidence in the file at date of death and due and unpaid, that shall, upon the death of such individual, be paid to the surviving spouse or other appropriate party.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2013); 38 C.F.R. § 3.1000 (2013).  While an accrued benefits claim is separate from a veteran's claim filed prior to death, the accrued benefits claim is derivative of the veteran's claim; thus, an appellant takes the veteran's claim as it stood on the date of death, but within the limits established by law.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  For a surviving spouse to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998). 

A "claim for VA benefits pending on the date of death" means a claim filed with VA that had not been finally adjudicated by VA on or before the date of death.  38 C.F.R. § 3.1000(d)(5).  Where a formal claim has already been allowed, certain submissions will be accepted as an informal claim such as a report of examination or hospitalization by VA.  38 C.F.R. § 3.157(b)(1)-(b)(3).  Furthermore, any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim provided that such informal claim identify the benefit being sought.  38 C.F.R. § 3.155(a); see Brannon v. West, 12 Vet. App. 32, 34 (1998).

In an accrued benefits claim, VA cannot further develop the record by seeking a medical opinion, but rather, must base the decision on the evidence of record at the time of the Veteran's death.  38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 353 (1993).  Evidence of record at the time of the Veteran's death means evidence in VA's possession on or before the date of the veteran's death, even if such evidence was not physically located in the VA claims folder on or before the date of death.  38 C.F.R. § 3.1000(d)(4); see also VA Adjudication Manual, M21-1, paragraph 5.25(b).

In July 2003, the Veteran filed an informal claim for service connection for PTSD, a bilateral leg disability, a back condition, a lung disability, and skin tags.  See July 2003 VA Form 21-4138.  This was followed by a formal claim for service connection for these disabilities in August 2003.  In November 2003, the Veteran filed an informal claim for service connection for a kidney disability.  See November 2003 VA Form 21-4138.

The Veteran died on May [redacted], 2004.  The appellant filed an application for DIC benefits, including for accrued benefits, that same month.  The application was received within one year after the date of the Veteran's death; thus, it was filed in a timely manner.  See 38 C.F.R. § 3.1000. 

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for any condition listed in 38 C.F.R. § 3.303(b).  Any condition not encompassed by Section 3.303 (b) requires a medical nexus.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Skin Tags

The appellant claims that the Veteran's skin tags should be presumptively service-connected because he was exposed to the herbicide Agent Orange while in Vietnam.  Post-service VA medical records reflect that the Veteran was treated for skin tags.

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6). 

Furthermore, if a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309(e).  

The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Diseases Not Associated With Exposure to Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).  

The Veteran's personnel records indicate that he served in Vietnam during the Vietnam Era.  Thus, exposure to herbicides during service is conceded.  See 38 C.F.R. § 3.307.  However, skin tags are not listed among the conditions for which presumptive service connection is available based on herbicide exposure.  38 C.F.R. §§ 3.307, 3.309 (e)(2013).  Therefore, service connection on a presumptive basis is not warranted for the Veteran's diagnosed skin tags.

Service connection may still be established on the basis of herbicide exposure with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039   (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).  Unfortunately, service connection for the Veteran's diagnosed skin tags may not be awarded on this basis either.  First, there is no showing of skin tags in service.  The Veteran's STRs are silent for any complaint, treatment, or diagnosis of a skin condition.  His skin was normal during the July 1971 separation examination.

Second, the only opinion in the claims file concerning direct service connection found no nexus.  During a May 2002 VA Agent Orange examination, the Veteran related a history of intermittent multiple skin tags since the 1970s.  The examiner opined that the skin tags were not related to Agent Orange exposure.  The Board finds that the VA examiner's negative nexus opinion is adequate.  It is clear that a variety of factors were considered, to include the Veteran's lay statements and in-service exposure to herbicides. 

The Board recognizes the Veteran's assertion of having a continuity of relevant symptoms since service.  However, the claims folder is devoid of any relevant treatment records or other medical documents until 2002, 31 years after service discharge.  Normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service, is probative evidence against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board finds compelling the lack of any probative medical evidence linking the Veteran's skin tags to service.

The sole evidence of a relationship between the Veteran's skin tags and herbicide exposure of record is the opinion of the appellant.  As a layperson, lacking in medical training and expertise, she cannot provide a competent opinion on a matter as complex as the etiology of the Veteran's skin condition and her views are of no probative value.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The preponderance of the evidence is against the service connection claim for skin tags; there is no doubt to be resolved; and service connection for accrued benefits purposes is not warranted.  See Gilbert, 1 Vet. App. at 57-58.

Lungs

STRs for the Veteran's initial reserve service establish that he was found to be unfit for duty.  See May 1969 Pre-Induction Examination Report.  He maintained that he suffered from severe asthma and had been treated for this condition two months earlier.  The diagnosis was "asthma by history only."  The clinician referenced a "letter" that apparently reflected treatment for otitis in July 1969, but did not indicate treatment for asthma.

A February 1970 STR shows that the Veteran gave a history of asthma and reported having been discharged from the Navy for this reason.  He stated that his asthma only bothered him when he ran.  His chest was clear upon examination.  The clinician diagnosed asthma and prescribed Tedral. 

A July 1971 separation examination report shows a normal clinical evaluation of the lungs.  

Post-service VA and private medical records show no lung disability.  In February 2002, the Veteran gave a history that included bronchitis and pneumonia as a child, and asthma as a young man.  He reported "some current problems."  Upon physical examination, his chest was symmetrical in appearance with floating xyphoid noted.  Popping was heard on deep inspiration.  His lungs were clear anteriorly and posteriorly without wheezing, rales, rhonchi, or auscultation.  With respect to a diagnostic impression, the clinician wrote "see above."

During the May 2002 VA Agent Orange examination, the Veteran reported exertional dyspnea with occasional wheezing, but no persistent cough and no apparent orthopnea.  Upon physical examination, his lungs were essentially clear to auscultation bilaterally.  A chest X-ray showed minor granulomatous scarring, but otherwise no acute disease was noted.  No diagnosis was provided.

Service connection cannot be granted in the absence of a disability concurrent with the claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The record that stood at the time of the Veteran's death contains no diagnosed lung disability.  Thus, while the Veteran was diagnosed with asthma by history during his period of active service, as the record contained no evidence of a lung disability concurrent with his claim made before his May 2004 death, the Board finds that service connection for a lung disability for accrued benefits purposes is not warranted.  See id.

The preponderance of the evidence is against the claim; there is no doubt to be resolved; service connection for a lung disability for accrued benefits purposes is not warranted.

Legs/Kidneys/Back

The Board finds that service connection for a leg disability, a kidney disability, and a back disability is not warranted.  

STRs are negative for complaints of, treatment for, or findings of back or leg problems.  The Veteran was treated for abdominal pain in April 1970; the impression was "rule out nephrolithiasis."  He was treated for kidney stones in 1971.  The July 1971 separation examination contains a normal clinical evaluation of all systems.

Post-service VA treatment records show that the Veteran was diagnosed with peripheral vascular disease (PVD) by CT scan in April 2003.  He was treated for kidney stones in 2003, and was diagnosed with acute renal insufficiency shortly before his death in May 2004.  

The first post-service evidence of a back disability is the May 2002 VA Agent Orange examination.  The Veteran gave a history of chronic low back pain, which he related to an in-service jeep accident.  He reported progressive back problems since that time.  The examiner diagnosed lumbar lordosis.  A March 2004 VA treatment record contains a similar history from the Veteran.  The impression was low back pain "probably secondary to DDD and facet OA."  The clinician ordered spine X-rays.  Unfortunately, the Veteran died shortly thereafter.

The Veteran's STRs and post-service treatment records provide no evidence to support complaints of a leg, back, or kidney disability continuing since service.  Chronic disabilities were not shown by the medical evidence until more than 30 years after service.  In addition, there was no medical evidence or opinion evidence of record at the time of the Veteran's death showing a relationship between any leg, back, or kidney disability and his military service.  Consequently, the available record at the time of the Veteran's death did not show a medical nexus to military service.  Absent evidence to prove this element of a service connection claim, a grant of service connection for accrued benefit purposes is not warranted.  (Only evidence of record at the time of the Veteran's death is considered in adjudicating a claim for accrued benefits. 38 C.F.R. § 3.1000.  Therefore, a remand for a medical opinion would not be helpful.)  

The Board recognizes the Veteran's assertion of having a continuity of back problems since service.  However, the claims folder is devoid of any relevant treatment records or other medical documents until 2002, 31 years after service discharge.  Normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service, is probative evidence against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The preponderance of the evidence is against the claims; there is no doubt to be resolved; service connection for leg, back, and kidney disabilities for accrued benefits purposes is not warranted.


ORDER

Service connection for skin tags for accrued benefits purposes is denied.

Service connection for a lung disability for accrued benefits purposes is denied.

Service connection for a leg disability for accrued benefits purposes is denied.

Service connection for a kidney disability for accrued benefits purposes is denied.

Service connection for a back disability for accrued benefits purposes is denied.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the appellant's PTSD claim. 

Initially, the Board notes that VA treatment records contain a diagnosis of PTSD.  However, there is no nexus opinion on file on whether the Veteran's psychiatric disability was related to service.

The DD 214 shows that the Veteran's military occupational specialty (MOS) was that of vehicle mechanic.  There is no indication that he was awarded any medals or decorations evincing combat duty.  Nevertheless, the claims file contains numerous statements submitted by the Veteran with respect to his alleged stressors.  First, the Veteran reported that he was involved in a jeep accident in Saigon in 1970.  He stated that the driver of the jeep hit a Vietnamese man on a motorcycle and that the man went through the jeep's windshield and died.  He indicated that the accident report was in his service records.  See November 2003 Stressor Statement and November 2003 VA Form 21-4138.  The Board notes that there is no documentation of the motor vehicle accident in the claims file.

The Veteran also reported that in 1970 or 1971 he received inpatient treatment for heroin abuse at the 3rd Field Hospital in Cam Ran Bay, Vietnam.  He stated that the hospital was "run like a POW camp" and that he was "locked in a [] building" to dry out, and that he feared he was going to die.  See November 2003 VA Form 21-4138 and November 2003 VA Form 21-4142.  

In addition, the Veteran reported that in June 1970, he witnessed a good friend kill himself by bending over an M-16 and pulling the trigger.  He stated that this occurred in the barracks at the COC 52nd Infantry.  See November 2003 Stressor Statement.

Finally, the Veteran indicated that a gunner of a helicopter he was in was killed en route to Cam Ran Bay.  See November 2003 Stressor Statement.  

There are outstanding records that need to be obtained.  A March 2003 VA treatment record indicates that the Veteran had been treated for PTSD and "seen at intervals for brief supportive encounters and treated symptomatically."  There are no VA mental health records dated prior to March 2003 in the claims file.  All VA records are constructively of record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, all the Veteran's VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the VA Heartland - East all medical records pertaining to the Veteran's mental health treatment at that facility prior to March 2003.  All records and/or responses received should be associated with the claims folder.  The AOJ should request a written response, especially if no records are available.  If any records sought are determined to be unavailable, the appellant must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2013). 

2.  Make a search for any service records that might be considered constructively of record and which would tend to corroborate the claimed in-service stressors identified by the Veteran.

3.  Thereafter, readjudicate the PTSD claim.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the appellant and her representative the requisite period of time to respond before returning the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


